DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of ION for a “door control system” filed November 1, 2019 has been examined.  
 
This application claims priority to U.S. provisional application number 62/754,985, which is filed on November 2, 2018.
 
Claims 1-22 are pending.

Drawings
 
 The drawings are objected to under 37 CFR 1.83(a) because they fail to show a communication bus (130) and an encoder in Figure 5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d). 
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim 14 is objected to because of the following informalities:  the acronym “DC” is not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgibbon et al. (US# 6,670,725).

Referring to claim 1, Fitzgibbon et al. disclose a power apparatus for intermittently powered equipment (i.e. a door control system) (column 2 lines 5 to 14; see Figures 1 to 4) comprising: 
a battery (17) (column 2 line 41; see Figures 1 to 3);
a garage door (i.e. a door) comprising one or more panels (column 2 lines 31 to 36; column 3 lines 1 to 3; see Figure 1); 
a barrier movement (43) (i.e. a motor) coupled to the door (column 3 line 19 to 25; see Figures 1 to 4);
the barrier movement control 12, which is shown in block diagram form in FIG. 4, includes an antenna 35 which is connected to an RF receiver 37 which detects received RF security codes (i.e. a command) and transmits the security code to a control unit 39 (i.e. a controller).  The control unit 39, which may include a programmed microprocessor is connected to a memory 41 for storing representations of previously learned security codes. Control unit 39 compares received security codes with stored security codes and when a proper correlation is present the barrier mover 43 is enabled to move a barrier (not shown). The barrier mover 43 (i.e. the motor) may include an electrical motor in the 1/2 horsepower range and accordingly, requires significant mains power from the supply connected to conductor 24. The user may also request movement of the barrier by pressing a wall switch 29 which is connected to control unit a controller for controlling the motor, said controller operable to receive a command for actuating said motor to move said door in one of a first direction and a second direction opposite the first direction) (column 2 lines 57 to column 3 line 25; see Figures 1 to 4);
a mains voltage supply (13) (i.e. a first power supply) is connected via a line active detector 19 and conductors 20 to a power switching unit 21 (i.e. a relay). The power switching unit is of conventional design and includes switching circuitry for connecting either the mains voltage supplied on conductors 20 (i.e. a first position) or substitute mains voltage on conductors 22 (i.e. a second position) to barrier movement controller 12. The substitute mains voltage is supplied to conductors 22 by an invertor 23 which is connected to receive power from battery 17 and has access to the power stored thereby. Invertor 23 may also be of conventional design which generally includes an oscillator operating at a predetermined frequency and driven circuitry for switching battery power through a transformer the output of which is the substitute mains voltage on conductors 22. When mains power at input 13 has ceased (i.e. when said power supply is disconnected), all substitute mains power to control and run the system is drawn from battery 17. The present apparatus includes arrangements for intelligently enabling and disabling the invertor 23 to provide substitute power when needed in response to a user request. When a user generates an appropriate request signal from transmitter 27 or wall control 29 at a time when mains power is not present the invertor 23 is enabled to provide the necessary substitute mains power to barrier movement control 12 (i.e. a first power supply connected to said controller via one or more relays, said relays being switchable between one of a first position and a second position, said first position connecting said power supply to said motor, and said second position connected said battery to said motor when said power supply is disconnected) (column 2 lines 37 to 56; column 3 line 35 to column 4 line 4; see Figures 1 to 4).

Referring to claim 13, Fitzgibbon et al. disclose the system of claim 1, a button 31 of a transmitter (27) (i.e. a remote communication device) is then pressed and the barrier movement control will be enabled to use the substitute power from the substitute power supply to move the barrier. Enabling the power supply first would allow the use of the barrier movement control 12 when no battery backup is available for the power supply of the barrier movement control (i.e. further comprising a remote communication device operable to transmit commands to actuate said motor) (column 4 lines 42 to 48; see Figures 1 to 3).
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 6,670,725) as applied to claim 1 and in view of Rodrigues et al. (US# 7,592,767).

Referring to claim 4, Fitzgibbon et al. disclose the system of claim 1, however, Fitzgibbon et al. did not explicitly disclose further comprising one or more display lights for indicating a status of the door control system.
In the same field of endeavor of a garage door system, Rodriguez et al. teach that an input/output module 202 may provide a program light 204 (i.e. a display light), which may be in the form of a light emitting diode, to indicate programming status or other status of the controller or associated components (i.e. one or more display lights for indicating a status of the door control system) (column 6 line 65 to column 7 line 4; see Figure 3) in order to assist the user of the barrier operation system.


 	Referring to claim 5, Fitzgibbon et al. in view of Rodriguez et al. disclose the system of claim 4, Rodriguez et al. disclose that as the door moves in either direction, the light 204 associated with the controller or the overhead light 228 blinks on/off at a predetermined rate such as one-half second (i.e. wherein a first display light illuminates when the door is in motion) (column 8 lines 62 to 65; see Figures 4).

Referring to claim 7, Fitzgibbon et al. in view of Rodriguez et al. disclose the system of claim 5, Rodriguez et al. disclose that as the door moves in either direction, the light 204 associated with the controller or the overhead light 228 blinks on/off at a predetermined rate such as one-half second (i.e. wherein the first display light blinks while the door is in motion) (column 8 lines 62 to 65; see Figures 4).

Referring to claim 15, Fitzgibbon et al. disclose the system of claim 1, however, Fitzgibbon et al. did not explicitly disclose further comprising a sensor for detecting whether the door is misaligned.  Rodriguez et al. disclose that a commutator sensor 221 (i.e. a sensor), a sensor for detecting whether the door is misaligned) (column 13 lines 45 to 53; see Figure 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 6,670,725) in view of Rodrigues et al. (US# 7,592,767) as applied to claim 4, and further in view of Heckethorn (US# 4,665,378).

Referring to claim 6, Fitzgibbon et al. in view of Rodrigues et al. disclose the system of claim 4, however, Fitzgibbon et al. in view of Rodrigues et al. did not explicitly disclose wherein a second display light illuminates to indicate the door is stationary.
In the same field of endeavor of a garage door system, Heckethorn teaches that a light source is controlled by the position of the garage door so that it is only illuminated when the door is fully opened.  The signal or indicator (26) (i.e. a second display light) is energized from a lamp circuit with a series connected limit switch so as to be illuminated after the door stops moving and reaches the fully opened position (i.e. wherein a second display light illuminates to indicate the door is stationary) (column 6 lines 22 to 33; see Figure 4) in order to enable the vehicle operator to safely exit the garage after parking the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the indicator energized to illuminated when the door stops moving and reaches the fully open position taught by Heckethorn in the performance of a motorized barrier operation with input/output module of Fitzgibbon et al. in view of Rodriguez et al. because having the indicator energized to illuminated when the door stops moving and reaches the fully open position would provide an assistance to indicate the status of the operation and provide safety to exit the garage after parking the vehicle in the motorized operator system.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 6,670,725) as applied to claim 1 and in view of Cookson et al. (US# 6,225,768).

Referring to claim 8, Fitzgibbon et al. disclose the system of claim 1, however, Fitzgibbon et al. did not explicitly disclose a sensor for detecting objects when the door when moving.
In the same field of endeavor of an automatic door control system, Cookson et al. teach that an opto-electronic sensor (137) (i.e. a sensor) may be configured to sense hazard conditions such as obstruction to the door and/or other conditions under which the door should be activated, stopped, or reversed when the start closing door (step 202) (i.e. a sensor for detecting objects when the door when moving) (column 3 lines 34 to 51; column 6 lines 1 to 9; see Figures 1 to 3) in order to take an appropriate action if the door has potential failure.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding the sensor to sense hazard conditions such as obstruction to the door when the door start moving taught by Cookson et al. in the power apparatus of the barrier movement apparatus of Fitzgibbon et al. because adding the sensor to sense hazard conditions such as obstruction to the door when the door start moving would improve safety with detecting hazard conditions in the operation of the motorized operator system.
 
Referring to claim 9, Fitzgibbon et al. in view of Cookson et al. disclose the system of claim 8, Cookson et al. disclose that the sensors may include an opto-electronic sensor 137 positioned near the door to detect an obstruction in the path of the door that would damage the door or suffer damage or injury if struck by the door. If such an obstruction is detected, the opto-electronic sensor 137 provides a signal to the controller 122. The controller 122 then suitably adjusts the operation of the motor 130 according to the selected operation protocol, for example to retract the door back to a starting position (i.e. wherein the controller is configured to stop or reverse the direction of movement of said door when an object is detected by the sensor) (column 3 lines 34 to 51; column 6 lines 1 to 9; see Figures 1 to 3).

Referring to claim 10, Fitzgibbon et al. in view of Cookson et al. disclose the system of claim 8, Cookson et al. disclose that the diagnostic system (123) as being part of the controller 122 may be configured to operate at all times or, alternatively, to perform a diagnostic sequence wherein the controller is configured to verify that the sensor for detecting objects is functional prior to actuating said motor) (column 4 lines 26 to 59).

Referring to claim 11, Fitzgibbon et al. in view of Cookson et al. disclose the system of claim 10, Cookson et al. disclose that the diagnostic system 123 sends an OK signal (i.e. functional) to the controller 122 if the diagnostic system 123 detects no problems. If problems are detected, the OK signal is not sent (i.e. wherein after verifying that the sensor for detecting objects is functional, the controller is configured to actuate said motor) (column 4 lines 50 to column 5 line 5; column 6 lines 10 to 18; see Figure 2B).

Referring to claim 14, Fitzgibbon et al. disclose the system of claim 1, Cookson et al. disclose that the motor 130 may comprise any suitable apparatus for moving the door, for example an electric induction motor, an electric Direct Current (DC) motor, or any other appropriate motor.  The DC motor 130 can reversing the direction of movement of the door or stopping the door (i.e. wherein the motor is a brushed Direct Current (DC) motor) (column 2 line 54 to 60; column 4 lines 10 to 13; see Figure 1) in order to provide an alternative motor to control the barrier movement control of the intermittently power equipment.

Claims 2, 3, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 6,670,725) as applied to claim 1 and in view of Piechowiak et al. (US# 7,151,351).

Referring to claim 2, Fitzgibbon et al. disclose the system of claim 1, however, Fitzgibbon et al. did not explicitly disclose further comprising an audio output device configured to generate sound when the motor is in operation.
In the same field of endeavor of a door control system, Piechowiak et al. teach that a garage door opener may have an integrated safety enunciator, which will sound whenever the system encounters impedance to door movement. Depress the enunciator button on the Wall Unit to stop the enunciator from sounding (i.e. an audio output device configured to generate sound when the motor is in operation) (column 6 lines 52 to 55; column 8 lines 65 to column 9 line 3; see Figures 5 and 29) in order to help the user to know the status of the door control system.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the integrated safety enunciator, which will sound whenever the system encounters impedance to door movement taught by Piechowiak et al. in the power apparatus of the barrier movement apparatus of Fitzgibbon et al. because having the integrated safety enunciator, which will sound whenever the system encounters impedance to door movement would improve the operation of the door control system.



Referring to claim 16, Fitzgibbon et al. disclose the system of claim 1, however, Fitzgibbon et al. did not explicitly disclose wherein moving said door comprises applying a plurality of pulses with the motor.
In the same field of endeavor of a door control system, Piechowiak et al. teach that a microcontroller of the present invention controls the motor speeds and constantly calculates where the door is and compares it to a figure in memory. When the appropriate location is reached, the microcontroller signals the motor to slow down by changing the duty cycle of the pulse width modulation circuit (i.e. wherein moving said door comprises applying a plurality of pulses with the motor) (column 3 lines 32 to 59; column 18 lines 35 to 38; see Figures 19 to 24) in order to control the closing or opening of the door rapidly.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the microcontroller signals the motor to slow down by changing the duty cycle of the pulse width modulation circuit taught by Piechowiak et al. in the power apparatus of the barrier movement apparatus of Fitzgibbon et al. because the microcontroller signals the motor to slow down by changing the duty cycle of the pulse width modulation circuit would improve the operation of control the closing or opening of the door rapidly using different speed without risking damage to the door.

Referring to claim 17, Fitzgibbon et al. in view of Piechowiak et al. disclose the system of claim 16, Piechowiak et al. disclose the microcontroller of the present invention controls the motor speeds and constantly calculates where the door is and compares it to a figure in memory. When the appropriate location is reached, the microcontroller signals the motor to slow down by changing the duty cycle of the pulse width modulation circuit (i.e. wherein said plurality of pulses are applied in accordance with a duty cycle) (column 3 lines 32 to 59; column 18 lines 18 to 30; see Figures 19 to 24).

 Referring to claim 19, Fitzgibbon et al. disclose the system of claim 1, Fitzgibbon et al. disclose the control unit 39 compares received security codes with stored security codes and when a proper correlation is present the barrier mover 43 is enabled to move a barrier (not shown). The barrier mover 43 may include an electrical motor in the 1/2 horsepower range and accordingly, requires significant mains power from the supply connected to conductor 24. The user may also request movement of the barrier by pressing a wall switch 29 which is connected to control unit 39. When a wall switch 29 signal is detected, control unit 39 directs barrier mover 43 to move the barrier (column 3 lines 16 to 25; see Figures 1 and 4).  And Piechowiak et al. disclose a "common data bus” (“bus”) shall consist of one wire to carry data ("data line") and one wire to carry a synchronous clock signal ("clock line") among the terminals connected on the bus. The microcontroller of the motor drive unit is connected to the microcontroller of the wall console by means of a digital data bus (i.e. wherein said controller communicates with said motor via a polarity-independent, two-wire power and communication bus) (column 3 lines 20 to 30; column 12 lines 58 to 61; see Figure 2).

an encoder) also has a microcontroller. The microcontroller of the motor drive unit is connected to the microcontroller of the wall console by means of a digital data bus for communication. FIG. 9 shows the Motor Control Routine which controls motor related activity.  FIG. 25 is a schematic showing the Concom which is the routine which controls the motor control unit to wall console data transfer. (i.e. wherein an encoder provides position and/or speed data to the controller via said polarity-independent, two-wire power and communication bus) (column 18 lines 18 to 38; see Figures 2, 9 and 19-24).

Referring to claim 21, Fitzgibbon et al. in view of Piechowiak et al. disclose the system of claim 19, Piechowiak et al. disclose connected to the motor drive unit is the wall console (i.e. the encoder) that is located inside the garage. The wall console also has a microcontroller. The microcontroller of the motor drive unit is connected to the microcontroller of the wall console by means of a digital data bus (i.e. wherein the encoder is powered by the two-wire power and communication bus) (column 18 lines 18 to 38; see Figures 2, 9 and 19-24).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 6,670,725) as applied to claim 1 and in view of Evans (US# 6,924,730).

Referring to claim 18, Fitzgibbon et al. disclose the system of claim 1, however, Fitzgibbon et al. did not explicitly disclose a sensor for detecting a locking position of a mechanical door lock.
a sensor for detecting a locking position of a mechanical door lock) (column 2 line 47 to column 3 line 19; column 10 line 64 to 66; see Figure 4) in order to provide the status to control of the door.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having hand crank sensor feeds back the signal to the controller indicating that the hand crank hoist is in one of an engaged and a non-engaged position taught by Evans et al. in the power apparatus of the barrier movement apparatus of Fitzgibbon et al. because having hand crank sensor feeds back the signal to the controller indicating that the hand crank hoist is in one of an engaged and a non-engaged position would improve the operation of control the closing or opening of the door in the door control system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 6,670,725) in view of Piechowiak et al. (US# 7,151,351) as applied to claim 20 and further in view of Tsui et al. (US# 10,731,397).

Referring to claim 22, Fitzgibbon et al. in view of Piechowiak et al. disclose the system of claim 20, however, Fitzgibbon et al. in view of Piechowiak et al. did not explicitly disclose wherein the encoder is powered by an independent power supply.
an independent power supply) supplies power to the microprocessor (418) of an auxiliary power supply unit (416) (i.e. wherein the encoder is powered by an independent power supply) (column 5 lines 7 to 19; see Figure 4) in order to provide a normal operation of the garage door opener unit.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the backup battery supplies power to the microprocessor of an auxiliary power supply unit taught by Tsui et al. in the power apparatus of the barrier movement apparatus of Fitzgibbon et al. in view of Piechowiak et al. because having the backup battery supplies power to the microprocessor would provide a normal operation of the garage door opener unit without the power interruption.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein verifying that the sensor for detecting objects is functioning comprises verifying an output of said sensor for detecting objects within a predefined period of time after the sensor is powered, said predetermined period 

  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684